DETAILED ACTION
         Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
                                                              Examiner's Note.
          Examiner has cited particular paragraphs and/or columns and line numbers and/or figures in the references as applied to the claims below for the convenience of the applicant. Although the specified citations are representative of the teachings in the art and are applied to the specific limitations within the individual claim, other passages and figures may apply as well. It is respectfully requested from the applicant, in preparing the responses, to fully consider the references in entirety as potentially teaching all or part of the claimed invention, as well as the context of the passage as taught by the prior art or disclosed by the examiner. 
The Examiner notes that it has been held that a recitation that a structural element is "adapted to", “configured to”, “capable of”, “arranged to”, “intended to”, "so as" or “operable to” perform a function does not limit the claim to a particular structure and thus only requires the ability to so perform the function.  (See In re Hutchison, 69 USPQ 138.  See also, MPEP 2111.04)   As such, under the broadest reasonable interpretation of the claims and the prior art, the recitations of "adapted to", “configured to”, “capable of”, “arranged to”, “intended to”, "so as" or “operable to” will be deemed met by an element in the prior art "adapted to", “configured to”, “capable of”, “arranged to”, “intended to”, "so as" or “operable to”.
The Examiner has cited particular paragraphs or columns and line numbers in the references applied to the claims above for the convenience of the applicant. Although the specified citations are representative of the teachings of the art and are applied to specific limitations within the individual claim, other passages and figures may apply as well. It is respectfully requested of the applicant in preparing responses, to fully consider the references in their entirety as potentially teaching all or part of the claimed invention, as well as the context of the passage as taught by the prior art or disclosed by the Examiner. SEE MPEP 2141.02 [R-07.2015] VI. PRIOR ART MUST BE CONSIDERED IN ITS ENTIRETY, INCLUDING DISCLOSURES THAT TEACH AWAY FROM THE CLAIMS: A prior art reference must be considered in its entirety, i.e., as a whole, including portions that would lead away from the claimed invention. W.L. Gore & Associates, Inc. v. Garlock, Inc., 721 F.2d 1540, 220 USPQ 303 (Fed. Cir. 1983), cert, denied, 469 U.S. 851 (1984). See also MPEP §2123.

Drawings Objections 
           MATERIAL NOT SHOWN
The drawings are objected to under 37 CFR 1.83(a).  The drawings must show every feature of the invention specified in the claims.  Therefore, opposing side, must be shown or the feature(s) canceled from the claim(s).  No new matter should be entered.
Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering of the remaining figures. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.
The above are only examples of such informalities.  The Applicant is required to review the entire drawings and correct all such informalities.

Claim Objections
            Claims  3, 4 and 7 are objected to because of the following informalities:  
The term “being” are not positive limitations inasmuch as the terms including the word "being" are passive and thus do not serve to clearly limit the structure in an active sense.  Appropriate correction is required.
Claim 8 objected to because of the following informalities: typo error (an first outer). Appropriate correction is required.
Claim 19 objected to because of the following informalities: typo error (with teach of the plurality). Appropriate correction is required.
The above are only examples of such informalities.  The Applicant is required to review the entire claims and correct all such informalities.

                                                       Reference of prior art 

Burgess et al.  (US 20180072419, Payload-Release Device Position Tracking).
Hoedl.  (US 5540536, Reusable packaging, shipping and display system).
Augugliaro et al.  (US 20200165007, SYSTEMS AND METHODS FOR CHARGING, TRANSPORTING, AND OPERATING FLYING MACHINES).
Mortenson.  (US 20050046567, Method and system for utilizing multiple sensors for monitoring container security, contents and condition).
Gabriel.  (US 5826825, Automatically actuated cargo and personnel snatching apparatus with distance sensos, magnets and pivot pins for assistance).

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


Claim(s) 1, 13 and 14  is/are rejected under 35 U.S.C. 103 as being unpatentable over Burgess in view of Hoedl.

Re claim 1    Referring to the figures and the Detailed Description, Burgess discloses:
 A delivery system comprising: a drone including a prime mover and a payload attachment system including a selectively deployable magnet (¶ 0083 and fig’s 1A-1C); 
   	However Burgess fails to teach as disclosed by Hoedl:     a reusable tote including a body having a base, sides, and a lid (fig’s 5-8), 
Therefore, it would have been obvious to a person of ordinary skill in the art at the time of the invention was made to add the Hoedl teachings of :  a reusable tote including a body having a base, sides, and a lid into the Burgess for shipping goods and returning the containers for re-use.
the reusable tote including an attachment member provided on the lid operable to engage with the selectively deployable magnet (¶ 0083 and 108 magnetic feature on the top of the payload to be included on the lid as an attachment member). 

Re claim 13    Referring to the figures and the Detailed Description, Burgess, as modified above, discloses:
 A method of delivering goods comprising: connecting a drone with a reusable tote by engaging a magnet supported by the drone with an attachment member provided on the reusable tote; transporting the reusable tote to a destination; and disengaging the magnet from the attachment member.
(Claim 13 is similar in scope to Claim 1; therefore, Claim 13 is rejected under the same rationale as Claim 1 and Burgess fig’s. 1A-1C depict the transporting to a destination disengaging the magnet from the attachment member as recited in the claim). 

Re claim 14    Referring to the figures and the Detailed Description, Burgess, as modified above, discloses:  The method of claim 13, wherein connecting the drone with the reusable tote includes extending the magnet outwardly of the drone (Burgess fig’s. 1A-1C, item 106). 

Claim(s)  2 and 4-8  is/are rejected under 35 U.S.C. 103 as being unpatentable over Hoedl in view of Burgess.

Re claim 2    Referring to the figures and the Detailed Description, Hoedl discloses:
 A reusable tote comprising: a body having a base, sides, and a lid, the reusable tote (fig 5)  
However Hoedl fails to teach as disclosed by Burgess:  an attachment member provided on the lid operable to engage with a magnet (¶ 0083 and 108 magnetic feature on the top of the payload to be included on the lid as an attachment member).  
Therefore, it would have been obvious to a person of ordinary skill in the art at the time of the invention was made to add the Burgess teachings of  a reusable tote including a body having a base, sides, and a lid into the Hoedl for easy release of the reusable tote to eliminate any potential mechanical failure that might occur.

Re claim 4    Referring to the figures and the Detailed Description, Hoedl, as modified above,  discloses: The reusable tote according to claim 2, wherein the lid includes a first lid member and a second lid member (Hoedl fig. 5, items 18, 19), the first lid member including a first outer surface and the second lid member including a second outer surface, the attachment member being mounted on one of the first outer surface and the second outer surface (Burgess ¶ 0083 and 108 magnetic feature on the top of the payload to be included on the lid as an attachment member mounted on one of the first outer surface and the second outer surface). 

Re claim 5    Referring to the figures and the Detailed Description, Hoedl, as modified above,  discloses:  The reusable tote according to claim 4, wherein the attachment member includes a first attachment member mounted to the first lid member and a second attachment member mounted to the second lid member (Burgess ¶ 0083 and 108 magnetic feature a first attachment member mounted to the first lid member). 
	However Hoedl, as modified above,  discloses the claimed invention except for a second attachment member mounted to the second lid member.  It would have been obvious to one having ordinary skill in the art at the time the invention was made to have a second attachment member mounted to the second lid member for a stronger physical contact between the tote and the magnet, since it has been held that mere duplication of the essential working parts of a device involves only routine skill in the art. St. Regis Paper Co. v. Bemis Co., 193 USPQ 8.

Re claim 6    Referring to the figures and the Detailed Description, Hoedl, as modified above,  discloses:  The reusable tote according to claim 5, wherein the first attachment member operatively connects with the second attachment member to close the lid (the first and second  attachment members are characterized with magnetic properties that will connect with each other and close the lid due to the magnetic attraction). 

Re claim 7    Referring to the figures and the Detailed Description, Hoedl, as modified above,  discloses:  The reusable tote according to claim 4, wherein the sides include a first side and a second, opposing side (Hoedl fig’s 5-8), the first lid member being mounted to the first side through a first hinge and the second lid member being mounted to the second side through a second hinge (Hoedl fig. 5, items 18, 19, …the hinged cover plates). 

Re claim 8    Referring to the figures and the Detailed Description, Hoedl, as modified above,  discloses:  The reusable tote according to claim 7, wherein the first side includes an first outer surface including a first recess and the second side includes a second outer surface including a second recess, the first recess defining a first lid member receiving zone and the second recess defining a second lid member receiving zone (Hoedl fig. 5, the recesses below the hinges of items 18, 19). 

Claim(s) 3  is/are rejected under 35 U.S.C. 103 as being unpatentable over Hoedl in view of Burgess and further in view of Augugliaro.

Re claim 3    Referring to the figures and the Detailed Description, Hoedl, as modified above, fails to teach as disclosed by Augugliaro:  The reusable tote according to claim 2, further comprising: a magnet member (¶ 0069), 
Therefore, it would have been obvious to a person of ordinary skill in the art at the time of the invention was made to add the Augugliaro teachings of a magnet member into the Hoedl to have a clamping mechanism in the tote to ensure good physical contact between the nested totes.
	However Hoedl, as modified above, discloses the claimed invention except for the magnet member arranged in the base, the magnet member being operable to connect the reusable tote with another reusable tote.  It would have been obvious to one having ordinary skill in the art at the time the invention was made to have the magnet member arranged in the base, the magnet member being operable to connect the reusable tote with another reusable tote to include clamping mechanism that may be used to ensure good physical contact between the totes, since it has been held that rearranging parts of an invention involves only routine skill in the art.  In re Japikse, 86 USPQ 70.

Claim(s) 9-12  is/are rejected under 35 U.S.C. 103 as being unpatentable over Hoedl in view of Burgess and further in view of Mortenson.

Re claim 9    Referring to the figures and the Detailed Description, Hoedl, as modified above, fails to teach as disclosed by Mortenson: The reusable tote according to claim 2, further comprising: an address member that outputs an address signal to a drone (¶ 0065, item 12 is an address member that capable of outputting an address signal to a drone). 
Therefore, it would have been obvious to a person of ordinary skill in the art at the time of the invention was made to add the Mortenson teachings of an address member that outputs an address signal to a drone into the Hoedl, as modified above, to output the address in the drone’s data unite.

Re claim 10   Referring to the figures and the Detailed Description, Hoedl, as modified above,  discloses:  The reusable tote according to claim 9, further comprising: a tote connecting system (Mortenson fig. 2A, item 20) arranged at the base, wherein the address member is packaged with the tote connecting system (Mortenson fig. 2A, item 20). 
However Hoedl, as modified above, discloses the claimed invention except for the connecting system arranged at the base,  the magnet member being operable to connect the reusable tote with another reusable tote.  It would have been obvious to one having ordinary skill in the art at the time the invention was made to have the connecting system arranged at the base for providing a better protection, since it has been held that rearranging parts of an invention involves only routine skill in the art.  In re Japikse, 86 USPQ 70.

Re claim 11    Referring to the figures and the Detailed Description, Hoedl, as modified above,  discloses: The reusable tote according to claim 10, wherein the attachment member comprises an electro- magnet ( Burgess ¶ 0083 and 108 magnetic feature on the top of the payload to be included on the lid as an attachment member may be activated/deactivated in response to an input), the reusable tote including a power supply that is operatively connected to the electro-magnet and the address member (Mortenson ¶ 0065, item 26). 

Re claim 12    Referring to the figures and the Detailed Description, Hoedl, as modified above,  discloses:  The reusable tote according to claim 9, wherein the address member presents at least one of a visual signal and a wireless signal to the drone (Mortenson ¶ 0065, item 12 is an address member presents a wireless signal to the drone when transmitting due the nature and characteristics of the radio waves). 

Claim(s) 15 and 18  is/are rejected under 35 U.S.C. 103 as being unpatentable over Burgess in view of Hoedl and further in view of Gabriel.

Re claim 15    Referring to the figures and the Detailed Description, Burgess, as modified above, fails to teach as disclosed by Gabriel: The method of claim 13, retrieving the reusable tote from the destination (col. 2, l 14-17 and claim 1, retrieving the reusable tote from the destination similar to the retrieved load). 
Therefore, it would have been obvious to a person of ordinary skill in the art at the time of the invention was made to add the Gabriel teachings of retrieving the reusable tote from the destination into the Burgess, as modified above, to return the reusable tote for another delivery to reduce cost.

Re claim 18    Referring to the figures and the Detailed Description, Burgess, as modified above, discloses: The method of claim 15, wherein retrieving the reusable tote includes retrieving a plurality of interconnected reusable totes (Hoedl fig’s. 7, 8 and Gabriel col. 2, l 14-17 and claim 1, for retrieving the plurality of interconnected reusable tote). 

Claim(s) 16 and 17 is/are rejected under 35 U.S.C. 103 as being unpatentable over Burgess in view of Hoedl and further in view of Gabriel and further in view of Mortenson.

Re claim 16    Referring to the figures and the Detailed Description, Burgess, as modified above, fails to teach as disclosed by Mortenson:  The method of claim 15, wherein retrieving the reusable tote includes detecting a signal from the reusable tote (¶ 0065, 0067, item 12, 16 for detecting a signal from the reusable tote when placing item 12 in the tote and item 16 in the drone). 
Therefore, it would have been obvious to a person of ordinary skill in the art at the time of the invention was made to add the Mortenson teachings of retrieving the reusable tote includes detecting a signal from the reusable tote into the Burgess, as modified above, for easier detection and  return the reusable tote.

Re claim 17    Referring to the figures and the Detailed Description, Burgess, as modified above, discloses: The method of claim 16, wherein detecting the signal includes receiving one of a visual signal and a wireless signal from the reusable tote at the drone (¶ 0065, item 12 is an address member presents a wireless signal to the drone when transmitting due the nature and characteristics of the radio waves). 

Claim(s) 19 and 20  is/are rejected under 35 U.S.C. 103 as being unpatentable over Burgess in view of Hoedl and further in view of Gabriel and further in view of Augugliaro.

Re claim 16    Referring to the figures and the Detailed Description, Burgess, as modified above, fails to teach as disclosed by Augugliaro: The method of claim 18, wherein retrieving the plurality of interconnected reusable totes includes retrieving a plurality of nested totes (Hoedl fig’s. 7, 8 and Gabriel col. 2, l 14-17 and claim 1, for retrieving the plurality of nested totes)
connected through a plurality of magnets associated with teach of the plurality of interconnected totes (¶ 0069), 
Therefore, it would have been obvious to a person of ordinary skill in the art at the time of the invention was made to add the Augugliaro teachings of connected through a plurality of magnets associated with teach of the plurality of interconnected totes into the Burgess, as modified above, to have a clamping mechanism in the tote to ensure good physical contact between the plurality of interconnected totes.

Re claim 20    Referring to the figures and the Detailed Description, Burgess, as modified above, discloses:  The method of claim 19, wherein retrieving the plurality of nested totes includes retrieving a plurality of totes each having first and second lid members recessed into sides of the reusable tote (Hoedl fig. 5, the recesses below the hinges of items 18, 19).

Conclusion
      Any inquiry concerning this communication or earlier communications from the examiner should be directed to MEDHAT BADAWI whose telephone number is (571)270-5983.  The examiner can normally be reached on Mon-Fri during office hours. If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, JOSHUA MICHENER can be reached on 571-272-1467. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300. Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/MEDHAT BADAWI/            Primary Examiner, Art Unit 3642